Citation Nr: 0520174	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active service from July 1970 to July 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above-referenced claim.

In September 2003, a hearing was held in Montgomery, Alabama, 
before the undersigned Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.

As will be discussed herein, the Board has received notice 
that the veteran in this case died in November 2004.  VA has 
received correspondence from the veteran's daughter dated in 
November 2004 expressing her desire to continue to pursue the 
claim.  The applicable law provides that upon the death of a 
veteran, periodic monetary benefits to which he or she was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, due 
and unpaid for a period of not more than two years prior to 
death, may be paid to certain persons such as the veteran's 
surviving spouse, children, or dependent parents.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  The RO is requested to provide the 
veteran's daughter with the appropriate information and forms 
so that she may pursue a claim for accrued benefits. 




FINDING OF FACT

In November 2004, the VA was notified that the veteran died 
on November [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his pending claim 
involving whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2002 rating decision, the RO determined that 
new and material evidence had not been presented with which 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement and the RO issued a Statement of the Case (SOC) 
in June 2003.  In August 2003, the veteran perfected his 
appeal, and the claim was certified to the Board.

The Board was notified in November 2004 by a family member of 
the veteran that he had died on November [redacted], 2004.  
Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.   See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).


ORDER

The appeal is dismissed.




	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


